Citation Nr: 1028280	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-25 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for an additional left leg disability as a 
result of VA surgical treatment in November 1981 and September 
1982.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Veteran had an informal conference with a Decision Review 
Officer (DRO) at the RO in April 2007 in lieu of a personal 
hearing.

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of this hearing is 
associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A preponderance of the evidence establishes that the Veteran does 
not have an additional left leg disability as a result of VA 
surgical treatment in November 1981 and September 1982 found to 
be proximately due to VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing medical care or to an event not 
reasonably foreseeable in that treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, for a left leg 
disability have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.361 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2003 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 and of his and VA's respective 
duties for obtaining evidence.  He was again notified of the 
provisions of the VCAA by the RO in correspondence dated in March 
2004.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as to 
both timing and content.

With respect to the Dingess requirements, in July 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  However, the board acknowledges that the claim does not 
appear to have readjudicated following the July 2007.   However, 
as the issue addressed in this decision is denied, such notice is 
moot.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A.  VA has associated with the claims folder his 
service treatment records, post-service VA and private treatment 
records, and other pertinent evidence, such as records from the 
Social Security Administration (SSA).  He also submitted multiple 
written statements clearly delineating his contentions concerning 
the claim for compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 that were associated with the record. 

VA examinations with respect to the issue on appeal were obtained 
in October 2004 and May 2007.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinions obtained in this case are more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  In 
each examination report, the examiner considers all of the 
pertinent evidence of record, to include VA treatment records, 
and the statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Veteran was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned in May 
2010.  With respect to his hearing, the Veteran acknowledged that 
the undersigned had discussed the elements for establishing a 
claim for benefits under 38 U.S.C.A. § 1151.  Transcript (T.) at 
17.  the Veteran was asked if he possessed any evidence, other 
than his personal statements/testimony that would support his 
allegation that he has an additional left leg disability due to 
VA surgical treatments.  He indicated that no doctor has told him 
that his lower leg problems related to his VA surgery were due to 
negligence.  T. at 12.  Further, the Veteran and his 
representative have not identified any additional evidence 
related to his claim.  VA is only required to make reasonable 
efforts to obtain relevant records that the Veteran has 
adequately identified to VA. 38 U.S.C.A. § 5103A(b)(1) (West 
2009).  VA, therefore, has made every reasonable effort to obtain 
all records relevant to the Veteran's claim.

The Board notes that additional evidence was added to the file 
without a waiver since the statement of the case (SOC) was issued 
in July 2007 and before the case was certified for appeal.  The 
Board has reviewed the additional evidence and finds that it 
relates primarily to numerous disabilities not on appeal.  
Notably, the records include a VA examination for an inguinal 
hernia and VA outpatient records documenting current treatment 
for right lower extremity disability and lower gastrointestinal 
bleeding.  There are no findings in the records with respect to 
the etiology or cause of the Veteran's current left leg 
disability.  Therefore, the evidence is not "pertinent" as 
defined at 38 C.F.R. § 20.1304(c) (2009), and a remand for AOJ 
consideration is not required.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

The Veteran contends that he suffers from an additional left leg 
disability as the result of VA surgical treatment in November 
1981 and September 1982.  

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded for 
a qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and --

(1) the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was -- (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable.

To determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the medical treatment upon which the claim is based to his or 
her condition after such treatment has stopped.  38 C.F.R. § 
3.361(b) (2009).  To establish that VA treatment caused 
additional disability, the evidence must show that the medical 
treatment resulted in the additional disability.  Merely showing 
that a veteran received treatment and that the veteran has an 
additional disability, however, does not establish cause.  38 
C.F.R. § 3.361(c)(1) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing medical treatment proximately 
caused a veteran's additional disability, it must be shown that 
the medical treatment caused the veteran's additional disability; 
and (i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or (ii) VA 
furnished the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, the 
veteran's representative's informed consent.  38 C.F.R. § 
3.361(d) & (d)(1) (2009).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2) (2009).

In adjudicating a claim for benefits, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

In a July 1981 VA treatment record, the Veteran complained of 
left leg fatigue.  The examiner assessed that there was no 
significant vascular problem.  VA treatment records dated in 
October 1981 showed findings of peripheral vascular disease, 
claudication, and probable left superficial femoral artery (SFA) 
occlusion.  

A November 1981 VA hospital summary listed a diagnosis of 
popliteal artery occlusion on the left.  It was indicated that 
the Veteran reported having left calf and foot tingling after 
several blocks of ambulation and was then admitted for 
arteriography which revealed occlusion of the left popliteal 
artery above the knee with constitution below the knee. 

An additional November 1981 VA hospital summary listed a 
diagnosis of left popliteal occlusion and noted that the Veteran 
underwent a left popliteal artery transendarterectomy.  The 
operation was indicated to be successful.  It was indicated that 
the Veteran exhibited pulses immediately following the procedure.  
His postoperative course was classified as benign and he was 
discharged in excellent condition, displaying strong pulses in 
all extremities and good ambulation.    

The Veteran sought continued treatment for a chronic non-healing 
(sterile) wound and extension of wound dehiscence in December 
1981 and January 1982.   

A February 1982 VA hospital summary revealed that the Veteran 
developed a small wound of the left lower extremity with chronic 
drainage subsequent to his November 1981 operation.  He was 
admitted for conservative treatment with wet-to-dry dressing 
changes and immobilization of the left knee.  After five weeks, 
the wound healed itself essentially except for two very small 
areas which were on the verge of healing.  Thereafter, he was 
discharged in stable condition. 

VA treatment notes dated in March and April 1982 detailed that 
the Veteran's surgical incision had not completely healed, still 
had some granulation tissue in the middle of the wound, and was 
breaking up repeatedly.

A June 1982 VA hospital summary reflected that the Veteran 
suffered scar contracture of the left popliteal space with wound 
breakdown and underwent scar revision with Z-plasty of the left 
popliteal wound.  A June 1982 VA pathology report listed a 
preoperative diagnosis of non-healing popliteal wound and a final 
diagnosis of chronic ulceration and cicatrix of the popliteal 
area excision.  A consultation sheet from the Plastic Surgery 
Clinic listed a provisional diagnosis of non-healing superficial 
ulceration of the popliteal incision.  In a June 1982 VA clinical 
record, it was noted that the Veteran's wound was slowly healing 
and would take quite awhile to heal.  It was unclear as to why 
the area did not heal well, that there was no foreign body, and 
that further surgery would be recommended.  

In a June 1982 evaluation report, a private physician, Dr. F, 
indicated that the Veteran's chief complaint was a postoperative 
blood clot of the left knee.  It was noted that the Veteran was 
wearing a bandage over his currently healing surgical wound and 
used a cane for ambulation on the left side.  Physical 
examination findings were listed as well-healed vascular scar in 
the left lower leg and mild tenderness in the popliteal fossa.

VA clinical records dated in September 1982 showed complaints of 
cold, pulse less left lower extremity with calf pain and findings 
of probable total occlusion of the left superficial femoral 
artery/popliteal artery.  The file included consent forms dated 
in September 1982 pertaining to the left femoral popliteal bypass 
procedure.  The Veteran signed the form, acknowledging that he 
understood the proposed procedure, attendant risks involved, and 
expected results.  A September 1982 surgeon pre-op note detailed 
that the procedure would use a medial incision instead of going 
through the old posterior incision site.  The physician indicated 
that there were no alternatives to surgical therapy that would 
open the reocculed vessel.  Potential complications of the 
procedure were listed as thrombosis, wound infection, and wound 
hematoma.  It was indicated that this was explained to the 
Veteran who gave informed consent to the procedure. 

In an October 1982 VA hospital summary, it was noted that the 
Veteran was status post left popliteal thromboendarterectomy in 
November 1981 and had poor healing with slight contracture over 
the incision.  The Veteran presented with a complaint of acute 
onset rest pain in the left leg, very similar in quality to the 
claudication.  A September 1982 operative report listed a 
diagnosis of occlusion of left popliteal artery, status post left 
popliteal artery TEA.  During the immediate postoperative period 
it was noted that the Veteran continued to do well with a warm 
left foot, full return of dorsalis pedis pulses, and the ability 
to ambulate without assistance on discharge.  

Follow-up VA treatment records dated in October 1982 and January 
1983 noted that the Veteran's left leg wound was healed and 
stable with minimal swelling in the weeks after his left femoral 
popliteal bypass graft. 

A November 1991 VA examination report showed a narrative history 
of arterial blood clot in left leg in 1980 with Dacron 
prosthesis.  Musculoskeletal findings were listed as large, well-
healed operative scar of the left leg medially from the midcalf 
to the midthigh.  The examiner diagnosed status postoperative 
left leg arterial thrombus with arterial prosthesis. 

In his May 2003 claim, the Veteran asserted that VA physicians 
erred in their attempts to treat his left leg blood clot.  He 
further indicated that the VA vascular clinic physicians created 
additional vascular problems far beyond those explained to him to 
expect from the left medial thigh/calf femoral artery bypass 
graft procedures.  Since his surgery, he reported experiencing 
swelling of the leg, pain in the calf, and very tender shin scar 
requiring the continual use of a protective leg brace.

VA treatment records dated from 2002 to 2004 showed complaints of 
left leg pain, weakness, and numbness as well as bilateral calf 
claudication and findings of severe longstanding peripheral 
vascular disease.  During an May 2002 aortogram, the Veteran 
received endovascular intervention, namely bilateral iliac stent 
placement achieved through left femoral access.  After the 
Veteran continued to complain of left calf claudication in June 
2002, he was to undergo vein mapping and another left femoral 
popliteal bypass graft.  However, treatment notes dated in 
September 2002 detailed significant improvement.  Treatment 
records dated in 2003 also showed much improved functional status 
since stenting with bypass surgery no longer planned.  From July 
2003, the Veteran remained functional although ischemic symptoms 
began to occur with walking distances.  Additional treatment 
notes dated in July 2004 detailed findings of increased bilateral 
calf claudication and symptomatic peripheral vascular disease.  
The Veteran underwent multiple procedures during July 2004 and 
November 2004 aortograms, including left common femoral artery 
puncture and bilateral lower extremity runoff angiography. 

Records from SSA were associated with the claims file in August 
2004 containing VA and private treatment records discussed in 
chronological order above. 

In an October 2004 VA arteries examination report, the Veteran 
reported that he developed a blood clot in his left leg in 1981.  
After a VA surgical procedure, he did not completely heal and was 
hospitalized for over a month.  He indicated that he had several 
procedures after that before the surgical incision area healed 
and he was discharged.  He reported that he has had trouble with 
his leg ever since that time, including functional limitation, 
fatigue, discomfort in leg with standing or walking for over 1/4 of 
a block, and difficulty lifting heavy objects.  The physician 
commented that the Veteran was quite an inexact historian, having 
difficulty recalling names, times, places, events, and his own 
disability status.  

After reviewing the claims file and examining the Veteran, the VA 
examiner, a VA physician, opined that there likely was an 
increase in the lower leg disability that included a decrease in 
ability to walk, stand, and lift weight.  However, he opined that 
he had not seen anything in the record that would indicate the 
additional disability was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar incidence of 
fault on the part of VA.  He further noted that it was reasonably 
foreseeable that a wound of this nature in an individual with 
multiple medical problems and his level of preexisting disability 
would not heal well, indicating that it was not uncommon that 
wounds in this situation do not heal weal and occasionally need 
revision.  The examiner also highlighted that the Veteran 
exhibited risk factors for healing, including smoking, 
hypertension, high cholesterol, and obesity.

A February 2005 VA vascular surgery clinic note listed an 
assessment of left lower leg claudication and left SFA occlusion.  
The records also included a notation that the Veteran had another 
left femoral popliteal bypass surgical graft in April 2005.  
Additional treatment records dated in 2006 and 2007 showed 
continued findings of peripheral vascular disease and complaints 
of left leg pain in calf similar to claudication symptoms.  The 
Veteran underwent multiple procedures during an October 2006 
aortogram, including left common femoral artery puncture and 
bilateral lower extremity runoff angiography.  A November 2006 VA 
vascular surgery operative note reflected that the Veteran 
underwent a left SFA and posterior tibial silverhawk artherectomy 
procedure as well as a left superficial femoral artery 
angioplasty.  In January and March 2007, the Veteran reported 
much improved claudication symptoms in the left leg status post 
revascularization procedure with no evidence of reocclusive 
disease.  

During an April 2007 informal conference with a DRO at the RO, 
the Veteran contended that he continues to suffer from residuals 
of his 1981 VA femoral bypass graft surgery.  He reported that he 
has had to have several corrective procedures and feels they are 
merely a continuation of the problems he incurred in 1981. 

In a May 2007 VA arteries examination report, the same VA 
physician again reviewed the claims file and examined the 
Veteran.  Physical examination findings were listed as moderate 
to moderately severe duskiness, left foot cooler than right, 
nonpalpable pulses on the left dorsalis pedis or posterior 
tibial, extensive scarring in the left popliteal space, and 
venostatis changes.  He assessed left lower extremity peripheral 
artery disease.  

The VA examiner noted that while the Veteran has a serious 
disability regarding his left lower extremity as a result of a 
vascular disability, he could not specifically state which 
aspects of his treatment left him with a disability caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of VA.  The 
Veteran reported his belief that due to severity of his 
disability and the number of VA surgeries he has endured that VA 
must be at fault.  However, the examiner opined that evidence of 
record did not have information which would indicate on a more 
likely than not basis that the left leg disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of VA or to 
an event not reasonably foreseeable. 

During his May 2010 hearing, the Veteran asserted that he 
experienced numbness of the left shin area after the VA surgery 
in 1981.  T. at 8-9.  He also contended that his VA doctor did 
not discuss the risks of the scheduled procedure with him before 
his first VA surgery in November 1981.  T. at 13. 





Analysis

Upon consideration of the totality of the evidence of record, the 
Board finds that a grant of compensation, pursuant to 38 U.S.C.A. 
§ 1151, for an additional left leg disability is not warranted.

As an initial matter, the Board finds that the medical evidence 
of record, specifically the findings discussed in the October 
2004 and May 2007 VA examination reports, does demonstrate that 
an additional left leg disability was caused by VA surgical 
treatment.   

However, the Board finds that the cause of any additional left 
leg disability is not shown to have been proximately due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing surgical treatment or to be result of an event not 
reasonably foreseeable.  The Board highlights the VA physician's 
conclusions in the October 2004 and May 2007 examination reports 
that nothing in the record showed that the Veteran's additional 
left leg disability was caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar incidence of fault 
on the part of VA.  He further opined that it was reasonably 
foreseeable that a wound of this nature in an individual with 
multiple medical problems and the Veteran's level of preexisting 
disability would not heal well, indicating that it was not 
uncommon that wounds in this situation do not heal weal and 
occasionally need revision.  

In addition, the VA physician based his opinions on a review of 
the Veteran's medical records, discussed the medical evidence of 
record, and provided a detailed rationale for the opinions.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed).  As such, the Board considers these medical opinions 
to be of great probative value in this appeal.  Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  Significantly, neither the 
Veteran nor his representative has presented, identified, or 
alluded to the existence of any medical evidence or opinion that 
directly contradicts the VA physician's conclusions.  

Consequently, the Board notes that the evidence of record is 
insufficient to show that any additional left leg disability was 
proximately due to VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing surgical treatment or was the result of 
an event not reasonably foreseeable.  

In reaching this conclusion, the Board has considered the 
Veteran's assertions in multiple written statements as well as 
during his May 2010 hearing.  In rendering a decision on appeal, 
the Board must also analyze the credibility and probative value 
of the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
Lay evidence may be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) 
("VA must consider lay evidence but may give it whatever weight 
it concludes the evidence is entitled to" and a mere conclusory 
generalized lay statement that a service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination).  

Although the Veteran is competent to report that his additional 
left leg disability began after his November 1981 VA surgical 
treatment, the Board must still weigh his lay statements against 
the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 
465.  The Board does not find his statements concerning the 
etiology of his additional left leg disability to be credible, as 
they are inconsistent with probative and objective medical 
evidence of record which did not show that the cause of any 
additional disability was proximately due to VA carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing surgical 
treatment or due to an event not reasonably foreseeable.  
Moreover, the undersigned found the Veteran's overall demeanor at 
his personal hearing to be befuddled and inexact.  An observation 
shared by the VA physician in the October 2004 VA examination 
report.  As a finder of fact, the Board, when considering whether 
lay evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of the veteran, and the veteran's demeanor when testifying at a 
hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Based on the foregoing discussion, the Board must conclude that 
the criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for an additional left leg 
disability as a result of VA surgical treatment in November 1981 
and September 1982 are not met, and the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  As such, the appeal is denied.


ORDER

Entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for an additional left leg disability as a 
result of VA surgical treatment in November 1981 and September 
1982, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


